691 N.E.2d 906 (1998)
In the Matter of Kenneth J. LIGHT.
No. 71S00-9703-DI-187.
Supreme Court of Indiana.
February 9, 1998.

ORDER OF SUSPENSION PENDING PROSECUTION
Comes now the hearing officer appointed in this matter, and, having conducted evidentiary hearing on the Disciplinary Commission's Motion for Suspension Pending Prosecution, now recommends that the respondent, Kenneth J. Light, be suspended pendente lite pending final resolution of this disciplinary action or further order of this Court.
And this Court, being duly advised, now finds that, pursuant to Ind.Admission and Discipline Rule 23, Section 11.1(b), the respondent should be immediately suspended from the practice of law in this state.
IT IS, THEREFORE, ORDERED that the respondent, Kenneth J. Light, be immediately suspended from the practice of law in this state pending final resolution of this matter or further Order of this Court. Pursuant to Admis.Disc.R. 23(11.1)(b), the respondent has fifteen (15) days from the date of this Order to petition this Court for a review and dissolution of this Order.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities as provided in Admis.Disc.R. 23(3)(d).
All Justices concur.